DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement submitted on 2/9/2021 has been considered by the Examiner and made of record in the application file.
	Allowable Subject Matter
Claims 1-17 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 1, 16, and 17, the best prior art found during the prosecution of the present application, Xu et al. (U.S. Patent Application Publication No. 2013/0301552 A1), Chen et al. (U.S. Patent Application Publication No. 2020/0178190 A1), and Wang et al. (U.S. Patent Application Publication No. 2020/0252858 A1), fails to disclose, teach, or suggest the limitations of wherein the one SIB includes first instruction information related to barring cell access of terminals supporting services other than the sMTC and performing a specific operation related to the sMTC, based on that the cell does not permit the cell access of the terminals supporting other services than the sMTC based on the first instruction information in combination with and in the context of all of the other limitations in claims 1, 16, and 17.
Claims 2-15 are also allowed by virtue of their dependency on claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Xu et al. (U.S. Patent Application Publication No. 2014/0198726 A1) discloses broadcast and system information for machine type communication;
Ratasuk et al. (U.S. Patent Application Publication No. 2021/0314851 A1) discloses method for standalone MTC operation;

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642